DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mouth widening element in claim 29 and at least one tissue dissection feature in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21, line 20: “the vessel wall” has been amended to read --the blood vessel wall--.
Claim 22, line 5: “the portion” has been amended to read --the portion of the second region--.
Claim 30, line 14: “the vessel wall” has been amended to read --the blood vessel wall--.

Response to Arguments
Applicant's arguments filed 5/20/2021 with respect to the 35 U.S.C. 112, sixth paragraph, interpretation have been fully considered but they are not persuasive. Applicant argues that the limitation of claim 33 does not invoke 35 U.S.C. 112, sixth paragraph, because a person of ordinary skill in the art reading the specification would understand “at least one dissection feature” to have sufficiently definite meaning as the name for the structure that performs the function. 
The examiner respectfully disagrees. The limitation in claim 33 (at least one tissue dissection feature) meets the three prong test that invokes 112(f). As explained in MPEP § 2181 subsection 1,  “The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function”. Since, the at least one tissue dissection feature lacks structure in the claim, 112(f) is invoked. Applicant asserted that the claims recite sufficient structure for at least one tissue dissection feature, but did not point out any specific structure recited in the claims and instead cites paragraphs [0156]-[0173] of the specification to describe features of the puncture elements and dissection elements that can be used to dissect tissue of a vessel wall. However, the functional language claimed with the limitation does not provide support, the specification does. The functional language is devoid of any recited structure of the at least one tissue dissection feature; therefore the claim is considered to invoke 35 USC 112(f).

Allowable Subject Matter
Claims 21-33 and 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Selmon et al. (US 6,514,217 B1) or Wilson et al. (US 9,545,289 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 21, which recites, inter alia “wherein the catheter lumen is configured to direct a device for manipulating tissue through the opening along a path substantially parallel with the longitudinal axis of the catheter during dissection of the blood vessel wall, and wherein the device for manipulating tissue comprises a puncture element and a tissue dissection element” and/or the claimed invention of independent claim 30 which recites, inter alia “wherein the transition surface is configured to engage the blood vessel wall to provide for tissue dissection along a plane substantially parallel with the supporting surface…and a tissue manipulation device configured to be slidably disposed within the catheter lumen and to exit the catheter lumen through the opening traveling along a path substantially parallel with the supporting surface, wherein the tissue manipulation device comprises at least one of a puncture element and a tissue dissection element”.
Selmon discloses that a guidewire 310 may be slidably disposed within the lumen of the catheter shaft such that it is configured to exit the catheter lumen through the opening traveling along a path substantially parallel with the supporting surface (Fig. 18B). However, the guidewire 310 is deflected when tissue is being manipulated (Fig. 18C). Therefore, one of ordinary skill in the art would not have modified a puncture element and a tissue dissection element to be advanced along a path substantially 
Because none of the prior art documents teach the systems for separating a first tissue layer from a second tissue layer within a blood vessel wall as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 21 and 30 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771